.




    Hon. Hugh C. Yantis, Jr.    Opinion No. M-810
    Executive Director
    Texas Water Quality Board   Re:    Authority of Texas Water
    1108 Lavaca Street                 Quality Board to require
    Austin, Texas   70701              owners or operators of
                                       solid waste disposal
                                       sites to post bona to
                                       insure proper closing of
    Dear Mr. Yantis:                   sit&.

         In your request for an official,opinion    of this office
    you state:
              II...It would appear to me that requiring
              the owners: or~operators of industrial
              solid waste disposal sites to be bonded
              by a surety company would be a desir-
              able way of insuring financial,responsi-
              bility when it becomes necessary to
              close a conunercial-industrial solid
              waste disposal site. Since the solid
              Waste Act does'not specifically author-
              ize the Water Qualit)+ Boar&to requke
              a surety bona. as a &ondition precedent
             .to licensings &n:.industrial solid waste
             'site, .I hereby requests an Attorney
              General's opinion asto whether or not
              the.Water Quality Board.can requires such
              a bona at; the present time."

         Basically, there is but one rule for construction of
    statutes, and thakis that the legislative intent must govern.
    All other canons of,iriterpretation, so called, are but grounds
    of argument resorted to for the purpose of ascertaining the
    true meaning of the law. Mills County v. Lampasas County,
    90 Tex. 603, 40 S.W. 403 (1897); Imperial Irrigation Co. v.
    Jayne, 104 Tex. 395, 138 S.W. 575 (1911).




                                  -3934-
’   Hon. Hugh C. Yantis, Jr., page 2 (M-810)



         State Boards and Agencies can exercise only such author-
    ity as is conferred on them by the law of the State of Texas
                .-    -. - -
    or necessarily implied from a specific grant of authority.
    Ft. Worth Cavalry Club v. Sheppard, 125 Tex. 339, 83 S.w.Zd
    660 (1935); Tri-City Fresh Water Supply District No. 2 v.
    Mz,   135 Tex. 280, 142 S.W.2d 945 (1940).

              "A delegation of power, when permitted,
              must be expressed by clear and express
              terms or by clear implication.  An ad-
              ministrative agency has only such author-
              ity, especially with respect to the regu-
              lation and control of private rights and
              properties, as is clearly delegated or
              necessarily implied from that expressly
              delegated. And when a statute delegating
              a power directs the manner of its exer-
              cise, that method is exclusive of all
              others."  53 Tex.Jur.2d 68, Statutes g36.

         We further find that the statutory grant of an express
    power carries with it, by implication, every incidental
    power that is necessary and proper to the execution of the
    power expressly granted.

              "But interpretation by implication is per-
              missible only when it is necessary.  Re-
              sort may not be had to implications if the
              statute is explicit to the pointin ques-
              tion. Nor is it permissible to resort to
              implication in order to arrive at an inten-
              tion other than that which the statute rea-
              sonably reflects.  Again, nothing is to be
              implied that is inconsistent with express
              provisions..."  53 Tex.Jur.2d 204, Statutes
              Ei141.

         The Solid Waste Disposal Act, codified as Article 4477-7,
    Vernon's Civil Statutes, does not specifically authorize the
    Texas Water Quality Board to require a surety bona as a con-
    dition precedent to licensing an owner or operator of a solid
    waste disposal site.




                                  -3935-
Hon. Hugh C. Yantis, Jr., page 3 (M-810)



     Under the foregoing rules of statutory construction,
we do not believe that the Legislature intended to author-
ize the Texas Water Quality Board to require a bond under
the Solid Waste Disposal Act to insure proper closing of
a site when its use has been completed.  Because the Act
does not contain express provisions allowing such a bond to
be required, is silent on the question of financial respon-
sibility, and does not contain any other provision from
which the authority of the Board to require such a bond can
be reasonably implied, we hold that the Board does not have
such authority.

     Your second question need not be answered since 'a bond
may not be required under the present law.


                        SUMMARY
                        ----__-
          Under the provisions of the Solid Waste
          Disposal Act, Article 4477-7, V.C.S.,
          The Texas Water Quality Board has no
          authority to require a surety bond as
          a condition precedent to issuing a li-
          cense to the owner or operator of a
          solid waste disposal site.

                              Respectfully    submitted,

                              CRAWFORD C. MARTIN
                              Attorney General of Texas



                              by:

                                    First Assistant

Prepared by Roland H. Allen
Assistant Attorney General




                              -3936-
Hon. Hugh C. Yantis, Jr., page 4 (M-810)



APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
w. E. Allen, Co-Chairman

John Reeves
Bob Lemeris
John Banks
Rex H. White

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant




                              -3931-